TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00512-CR


Ryan John Chaplin, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-99-436, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Ryan John Chaplin was placed on deferred adjudication supervision
after he pleaded guilty to two counts of engaging in organized criminal activity.  See
Tex. Penal Code Ann. § 71.02 (West Supp. 2006).  He was later adjudged guilty on both counts and
sentenced to sixteen years in prison.
Although he was retained, appellant's attorney filed a brief concluding that the appeal
is frivolous and without merit.  See Anders v. California, 386 U.S. 738 (1967); see also Penson v.
Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's
brief and was advised that he had a right to examine the appellate record and to file a pro se brief. 
No pro se brief has been filed.
We have reviewed the record and counsel's brief.  We find nothing in the record that
might arguably support the appeal.  Counsel's motion to withdraw is dismissed.
The judgment of conviction is affirmed.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Affirmed
Filed:   March 7, 2007
Do Not Publish